SUMMARY ORDER

Defendant-appellant Agron Gjidija appeals from a judgment of conviction entered in the United States District Court for the Southern District of New York (Keenan, /.), sentencing him principally to 204 months imprisonment and $416,890 in restitution for his role in a robbery gang in violation of 18 U.S.C. § 1951, 18 U.S.C. § 1952, and 18 U.S.C. § 924(c). We assume the parties’ familiarity with the facts, procedural background and issues presented for review.
Because the government concedes the appealability of the restitution order notwithstanding a waiver of certain appeal rights in Gjidija’s plea agreement, we need not reach this issue.
Gjidija contends that in ordering restitution, the district court was required to consider [i] the amount of loss sustained by each victim, [ii] Gjidija’s financial resources, and [iii] other compensation received by the victims. Because Gjidija failed to raise his objections in the district court’s sentencing proceedings, the restitution order is reviewed only for plain error. See United States v. Boyd, 222 F.3d 47, 49 (2d Cir.2000) (per curiam).
As Gjidija’s were indisputably crimes of violence, a restitution order was mandatory. 18 U.S.C. § 3663(a)(1)(A) (citing 18 U.S.C. § 3663A(c) (citing 18 U.S.C. § 16)). ‘When restitution is mandatory, the amount of restitution can only be challenged on the ground that it does not reflect the losses to victims.” United States v. Harris, 302 F.3d 72, 75 (2d Cir. 2002) (per curiam). Moreover, [ii] and [iii] are statutorily barred from consideration. 18 U.S.C. § 3664(f)(1)(A) & (B).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.